DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed on 01/21/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
		Status of Claims
Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are under examination. 
Claims 4, 5, 8, 14, 15, 18 are cancelled.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is maintained.
Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: The invention (claims 1 and 11 being representative) is directed to a method and system for executing an intravenous treatment program. Therefore, the claims fall into one of the four statutory categories.
Step 2A – Prong 1: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim limitations that recite the abstract idea are:  
determining, by the data processing device, a multiplier for the patient based on the weight of the patient; 
determining, by the data processing device, a regular insulin infusion rate for the patient based on the multiplier for the patient and the blood glucose measurement of the patient; 
determining, by the data processing device, a meal bolus for the patient based on the number of carbohydrates the patient is about to consume or has begun consuming and a carbohydrate-to- insulin (CIR) ratio for the patient; 
determining, by the data processing device, a total insulin infusion rate to administer to the patient based on the regular infusion rate for the patient and the meal bolus for the patient; 
With regards to the above steps, they can all be reasonably performed by the human mind of a scientist or engineer and include observation and/or evaluation, i.e. one can evaluate the data by hand and come to a conclusion using one’s mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). The recitation of a processing device in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii).
Additionally, the above steps are mathematical concepts because they necessarily require performing mathematical calculations when read in light of applicant’s own specification [see at least pages 35-38, 41-44]. Furthermore, the October 2019 PEG further clarifies (on pages 3-4) that: “There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a 
For these reasons, the claims have been carefully considered in view of the January and October 2019 PEG and fall squarely within one or more judicial exceptions (e.g., a mathematical concept-type abstract idea, a mental process-type abstract idea, and/or a law of nature). As explained in the MPEP and the October 2019 PEG, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for purposes of conducting further analysis, the examiner considers the above limitations as a single abstract idea. [Step 2A, Prong 1: YES].
Step 2A - Prong 2: The claims do not recite additional elements that integrate the exception into a practical application of the exception. In this case, the additionally recited steps/elements include:  
display, in the graphical user interface, a patient information window, a blood glucose information window, and a meal intake information window; receive, in the patient information window, patient information comprising 10a weight of the patient; 
receive, in the blood glucose information window, a blood glucose input for a blood glucose measurement of the patient; 
obtain a blood glucose time associated with measuring the blood glucose measurement; and 15receive, in the meal intake information window, a carbohydrate input…; 
administering the total insulin infusion rate to the patient by transmitting the total insulin infusion rate from the data processing device to a patient display, the patient display configured to display a number of units of insulin corresponding to a value of the total insulin infusion rate.
With regards to the obtaining, and receiving steps (including the full limitations and not just the verbs), these steps merely obtain sequence data for use by the abstract idea (i.e. 
With regards to the displaying steps, these amount to generally linking the use of the judicial exception to a particular technological environment or field of use and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, these steps are not indicative of integration into a practical application. See MPEP 2106.05(g) and 2106.05(h). 
With regards to the newly recited administering step, although this limitation indicates that a total insulin infusion rate is administered to a patient, it is achieved by “transmitting” the infusion rate to a patient display making the inclusion of the administering language in this claim nominal at best (i.e. the claim results in transmitting information which is not the same as administering a particular treatment). As such, this step fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, this limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.
With regards to the data processing device, GUI, non-transitory computer-readable medium, display, and dose administering system, these elements are recited so generically that they are viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Notably, while the claims do recite a “dose administering system” it merely comprises a display (which does not perform the function of administering insulin to a patient). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO]
Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons:  
As discussed above, the above non-abstract steps amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic 
With regards to the claimed data processing device, GUI, non-transitory computer-readable medium, display, and dose administering system, as explained with respect to Step 2A Prong Two, this is recited so generically that it can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 
Dependent claims 2-3, 6, 7, 9, 10, 12, 13, 16, 17, 19, and 20 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. Claims 2, 7-9, 12, 19, 20  recite limitations that further limit the specificity of the abstract idea set forth above, and therefore are not patent eligible for reasons discussed above in the Step 2A (prong 1) analysis. Claims 3, 6, 10, 13, 16, 17, are directed to non-abstract features (e.g. displaying data) and therefore are not patent eligible for reasons discussed above in the Step 2A (prong 2) and 2B analysis. As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments

Applicant argues that the claimed invention is patent eligible in view of the newly added administering step, which applicant asserts amounts to a practical application of the judicial exception. In response, although the claim has been amended to recite a step for administering a total  insulin infusion rate to a patient, this step is achieved by “transmitting” the infusion rate to a patient display, making the inclusion of the administering language in this claim nominal at best (i.e. the claim results in transmitting information which is not the same as administering a particular treatment). As such, this step fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. For these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejection has been modified in view of applicant’s amendments.
Claims 1-3, 6, 7, 10-13, 16, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Galley et al. (US 2003/0028089, Filed Jul. 31, 2001) in view of Douglass et al. (US2008/0306353; Pub. Date: 12/11/2008), and Galley et al. (US 2013/0172707; filed 12/27/2012; hereinafter referred to as Galley ‘707).
Galley teaches a method and system for diabetes management and glycemic control. Regarding claims 1 and 11, Galley teaches a processor, memory, communication unit, and control unit, wherein the processor includes a display that enables subjects to input and review data [0024, 0027, 0034, 0035]. Galley additionally teaches an insulin delivery unit [0024, 0027, 0034]. Galley teaches determining, by the control unit executing an algorithm, insulin doses administered (i.e. TDD) [0034, 0035, 0064]. 
Galley teaches receiving/displaying patient specific parameters [0061, Figure 8], glucose values at a pre-determined time in the future, compares predicted glucose value to a pre-determined glucose value range and/or target range [0004, 0062, 0074]. Galley provides a display for displaying and receiving blood glucose levels at various time cycles and associated meal information [0028, 0040-0045, 0061], and determining correction boluses and recommended insulin doses and their times of administration [0051-0056, 0061, ref. claim 23].  Galley teaches receiving carbohydrate input to compensate insulin dosages based on means [0009], including grams of carbohydrates [Figure 4, 0015], which reads on receiving meal carbohydrate input as claimed. It is noted that future tense limitations directed to what a patient “is about to consume” have no limiting effect on the method as claimed. 

Galley does not specifically teach determining a multiplier for the patient based on the weight of the patient and using this for determining regular insulin infusion rate, as recited in claims 1 and 11. However, Douglas teaches methods of calculating for determining recommended dosages for diabetes patients [Abstract, Fig. 16] and that patient body weight and height are directly related to metabolism particularly with respect to insulin clearance rates [0042]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use body weight as a parameter for calculating insulin infusion rates, as claimed, since such data was routinely collected from patients and since Galley already uses a computer algorithm for optimizing insulin infusion rates based on patient-specific parameters and constraints [Figure 8, 0025, 0026]. The motivation would have been to improve metabolic dose management by accounting for inter-patient variability.
Galley teaches that the control unit also includes a communication unit that transmits the corrective amount to the delivery unit [0004], and automatically administering, using the delivery unit, dosages of insulin to the subject based upon the computed corrective action of the control unit [0005, 0061-0062], which reads on the newly recited adminstering step. Galley additionally teaches an insulin delivery unit in communication with the control unit, the delivery unit being formed to administer automatically a dosage of insulin to the subject based upon the computed corrective action of the control unit [ref. claim 11, 0061-0062]. 
Galley does not specifically teach displaying, in a graphical user interface, a patient information window, a blood glucose window, and a meal intake information window, as recited in claims 1 and 11. However, Galley ‘707 teaches a system with a graphical user interface for displaying a plurality of information, including patient information, food/meal information, glucose information, countdown timers, and glucose due messages (see Figure 1, Figure 3, [0008-0009, 0057, 0110, 0112]), wherein all of the information is displayed in different windows.  

Regarding dependent claims 2, 3, 6, 7, 10, 12, 13, 16, 17, and 20, Galley, Douglass, and Galley ‘707 teach or suggest all aspects of these claims for the following reasons. Regarding claims 2, 3, 6, 12, 13, 16, Galley teaches a GUI for displaying target displaying patient specific parameters [0061, Figure 8], including a pre-determined glucose value range and/or target range [0004, 0062, 0074] and Galley ‘707 teaches that such features as displaying glucose information, countdown timers, and glucose due messages were indeed well known, routine, and conventional in the art (para. [0008-0009, 0057, 0110, 0112]). Regarding claims 7, 10, 17, Galley teaches determining a corrective amount of insulin to be administered when the predictive glucose value lies outside of the pre-determined glucose value range [0004]. Galley teaches receiving previous insulin bolus data [0006, ref. claim 14]; and determining corrective insulin dosages (i.e. equal-boluses) based on carbohydrate-to-insulin ratios, scaling factors, total insulin dosage, carbohydrates, insulin-to-carbohydrate ratio, and linear fit intercept values (i.e. statistical correlation values) [Fig. 7], [0009, 0063-0069], and ref. claim 25, which reads on setting and determining, as claimed. 
Regarding claims 6 and 16, Galley does not specifically teach displaying a countdown timer and blood glucose due message in a GUI as claimed. However, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the system of Galley by display countdown timers, and glucose due messages in a GUI as claimed, since the display of such information within a GUI was routine and conventional in the art, as taught by Galley ‘707. One of skill in the art would reasonably have expected success in performing these modifications since Galley already teaches software for displaying time related information [0034-0035], as set forth above, .

Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Galley et al. (US 2003/0028089, Filed Jul. 31, 2001) in view of Douglass et al. (US2008/0306353; Pub. Date: 12/11/2008), and Galley et al. (US 2013/0172707; filed 12/27/2012; hereinafter referred to as Galley ‘707), as applied to claims 1-3, 6, 7, 10-13, 16, 17, and 20, above, and further in view of Grounsell et al. (US 2007/0078314 Al; filed: Sep. 29, 2006).
Galley, Douglass, and Galley ‘707 make obvious a method and system for diabetes management and glycemic control, as set forth above.
Galley, Douglass, and Galley ‘707 do not specifically teach calculating an IIR equation, as required by claims 9 and 19. However, Galley suggests this feature by expressing IIR as a fraction that defines the minimum basal rate [0070]. 
Furthermore, Grounsell explicitly teaches calculating the optimum insulin dosing rate dependent on whether the calculation is being made pre-prandial or post-prandial, wherein the step of determining is followed by the step of calculating a post-prandial dosing rate in accordance with: DR = ( BG - TBG )/CF, where: BG=Blood Glucose Level of Patient (mg/dl), TBG=Target Blood Glucose Level of Patient (mg/dl); CF=Correction Factor; CF = CFR/TDD, wherein the blood glucose level is measured at predetermined time intervals (See paragraph [0029] and claims 17, 20). It is noted that a ratio provides an inherent teaching for a percentage (as required by claim 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Galley, Douglass, and Galley ‘707 by determining a correction bolus as claimed, since mathematical techniques and parameters for determining such bolus corrections where routine and conventional in the art, as taught by Grounsell. One of skill in the art would reasonably have expected success in determining and administering these corrected dosages since Galley suggests such features, as set forth above, and because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Galley and Grounsell.
Response to Arguments
Applicant’s arguments, filed 01/21/2022, have been fully considered but are not persuasive for the following reasons. 
Applicant again argues that the cited prior art fails to teach determining a multiplier for the patient based on the weight of the patient and using this for determining regular insulin infusion rate, as recited in claims 1 and 11.  In response, this argument is not persuasive for reasons of record. In particular, Galley teaches algorithms and equations for determining insulin infusion rates [0025, 0070, ref. claim 22], and calculating new corrective insulin dosages based on carbohydrate-to-insulin ratios, scaling factors, total insulin dosage, carbohydrates, insulin-to-carbohydrate ratio, and linear fit intercept values (i.e. statistical correlation values) [ref. claims 21 and 25, para. 0009, 0026, 0061, 0063-0069, Figures 5 and 7], as discussed above. The examiner has acknowledged that Galley does not specifically teach determining a multiplier for the patient based on the weight of the patient and using this for determining regular insulin infusion rate. However, Douglas teaches methods of calculating for determining recommended dosages for diabetes patients [Abstract, Fig. 16] and that patient body weight and height are directly related to metabolism particularly with respect to insulin clearance rates [0042]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use body weight as a parameter for calculating insulin infusion rates, as claimed, since such data was routinely collected from patients and since Galley already uses a computer algorithm for optimizing insulin infusion rates based on patient-specific parameters and constraints [Figure 8, 0025, 0026]. The motivation would have been to improve metabolic dose management by accounting for inter-patient variability. Furthermore, applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant again argues that Galley ‘707 fails to teach determining a multiplier for the patient based on the weight of the patient and using this for determining regular insulin infusion rate. In response, Galley ‘707 was not relied upon as a teaching for this limitation and applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, alter the system of Galley by display patient information, meal information, and glucose information in GUI windows as claimed, since the display of such information within a GUI was routine and conventional in the art, as taught by Galley ‘707. One of skill in the art would reasonably have expected success in performing these modifications since Galley already teaches software for displaying time related information [0034-0035], as set forth above, and because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Galley and Galley ‘707. Accordingly, and in the absence of convincing evidence to the contrary, claims 1-3, 6, 7, 10-13, 16, 17, and 20 remain rejected under 35 U.S.C. 103(a) as obvious over the combination of cited prior art references.
Applicant additionally appears to argue that Grounsell fails to teach determining a multiplier for the patient based on the weight of the patient and using this for determining regular insulin infusion rate. In response, Grounsell was not relied upon as a teaching for this limitation and applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it was acknowledged that Galley, Douglass, and Galley ‘707 do not specifically teach calculating an IIR equation, as required by claims 9 and 19.  While Galley suggests this feature (by expressing IIR as a fraction that defines the minimum basal rate [0070]), Grounsell was relied upon as a teaching for calculating the optimum insulin dosing rate dependent on whether the calculation is being made pre-prandial or post-prandial, wherein the step of determining is followed by the step of calculating a post-prandial dosing rate in accordance with: DR = ( BG - TBG )/CF, where: BG=Blood Glucose Level of Patient (mg/dl), TBG=Target Blood Glucose Level of Patient (mg/dl); CF=Correction 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the ''right to exclude'' granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); ln re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b). [See also MPEP 804.02]. 
The conclusion of obviousness-type double patenting is made in light of these factual determinations. Any obviousness-type double patenting rejection should make clear: (A) The differences between the inventions defined by the conflicting claims; and (B) The reasons why a person of ordinary skill in the art would conclude that the invention defined 

Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US 9,898,585. The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 of the ‘585 patent is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, instant claim(s) 1-20 is/are anticipated by the narrower claims (i.e. species anticipates the genus). 
Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 12 of application 15/863310. The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, instant claim(s) 1-20 is/are anticipated by the narrower claims (i.e. species anticipates the genus). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 6, 7, 8, 10, 11 of application 16/109508 (now US 10,811,133) . The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, instant claim(s) 1-20 is/are anticipated by the narrower claims (i.e. species anticipates the genus). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.